UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4276



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER TODD BOUCHARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00224)


Submitted:   May 4, 2007                      Decided:   May 31, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Corey F. Ellis, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Roger Todd Bouchard appeals his convictions and sentence

following a guilty plea to possession of a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1) (2000), and possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2000).

Bouchard’s    attorney    has   filed   a   brief   pursuant   to   Anders   v.

California,    386   U.S.   738   (1967),    stating    that   there   are   no

meritorious issues for appeal but raising as potential issues

whether the district court complied with Fed. R. Crim. P. 11 and

whether trial counsel was ineffective.              Bouchard filed a pro se

supplemental brief.      Finding no reversible error, we affirm.

          First, counsel raises the issue of whether the district

court fully complied with Rule 11, but identifies no error in the

Rule 11 proceeding.      After a thorough review of the record, we find

the district court fully complied with the requirements of Rule 11.

          Both Bouchard and his present counsel question whether

trial counsel provided ineffective assistance.           Because the record

does not conclusively establish ineffective assistance of counsel,

we find the claim is not cognizable on direct appeal.               See United

States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991) (holding

that claims of ineffective assistance of counsel must be brought in

a collateral proceeding under 28 U.S.C. § 2255 (2000), unless it




                                    - 2 -
conclusively appears from the face of the record that counsel was

ineffective).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Bouchard’s convictions and sentence.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not    aid   the

decisional process.


                                                                        AFFIRMED




                                      - 3 -